             Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           CIVIL ACTION NO:_____________

__________________________________________
                                          )
KATHY NICKERSON,                          )
                                          )
                  Plaintiff               )
                                          )
            v.                            )
                                          )
PAR ENVIRONMENTAL CORPORATION             )
and PATRICK MAHONEY                       )
                  Defendants              )
_________________________________________ )

                              COMPLAINT AND JURY DEMAND

                                              Parties

        1.       The Plaintiff, Kathy Nickerson (“Ms. Nickerson” or “Plaintiff”), is a female

resident of the State of New York, residing at 140 Union Street, Montgomery, New York, 12549.

        2.       Defendant, Par Environmental Corporation (“Par” or the “Company”) is

incorporated under New York law. Par’s principal office is located at 313 Spook Rock Road,

Suffern, New York, 10901.

        3.       Defendant, Patrick Mahoney (“Mr. Mahoney”) is an adult male. At all relevant

times, Mr. Mahoney was Par’s President. Mr. Mahoney is named in both his individual and

official capacities.

                                      Jurisdiction and Venue

        4.       The court has subject matter jurisdiction under 28 U.S.C. §1331 because Ms.

Nickerson has brought a claim pursuant to the Americans with Disabilities Act (“ADA”) 42

U.S.C. §§ 1201 et seq. and the Family and Medical Leave Act (“FMLA”) 29 U.S.C. §2615. The
              Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 2 of 30




court may exercise supplemental jurisdiction over Ms. Nickerson’s state law claims. 28 U.S.C.

§1367.

         5.       Venue is appropriate in the Southern District of New York as Defendant Par’s

principal place of business is located in the Southern District of New York and/or the acts or

omissions giving rise to the claims in this Complaint occurred in the Southern District of New

York.

         6.       Venue is also appropriate in the Southern District of New York because Ms.

Nickerson resided in Montgomery, New York, which is located in the Southern District of New

York. Ms. Nickerson worked in Suffern, New York, which is also located in the Southern

District of New York. The Company’s principal place of business was also located in the

Southern District of New York.

         7.       This court has jurisdiction over Defendant Par because Par’s principal place of

business is located in Suffern, New York, and because Par has engaged in and transacted

business in the State of New York, including by managing and/or operating a business in New

York and/or employing the Plaintiff in New York. Indeed, the Plaintiff was employed by Par in

the State of New York, was managed by Par in the State of New York, and was terminated by

Par in the State of New York.

         8.       This court has jurisdiction over Mr. Mahoney (in both his individual and official

capacity) because he availed himself of New York law by transacting business, including being

employed by Par and/or managing employees in the State of New York. Mr. Mahoney served in

a supervisory capacity over Ms. Nickerson, provided directives, managed Ms. Nickerson’s

employment, and terminated her employment in the State of New York.
               Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 3 of 30




          9.       The court thus has jurisdiction over the Company and Mr. Mahoney (together and

individually the “Defendants”) including, but not limited to, because they purposefully availed

themselves of New York law by operating a business in New York, transacting business in New

York, and employing employees (including, during the times relevant to this Complaint, Ms.

Nickerson herself) in New York.

                                          Statement of Facts

          10.      In or around January 2017, Ms. Nickerson was hired by Par as a Contract

Compliance Administrator based at a worksite in Suffern, NY.

          11.      At all relevant times, the Company employed 15 or more employees during the

preceding 12 months.

          12.      As such, at all relevant times, the Company was (and still is) an employer under

Federal and state anti-discrimination laws.

          13.      At all relevant times, the Company employed 50 or more employees within a

75-mile radius of 313 Spook Rock Road, Suffern, NY 10901, which is the worksite where Ms.

Nickerson worked and was based.

          14.      As such, at all relevant times, the Company was (and still is) an employer

under the Family and Medical Leave Act (FMLA), as well as state and federal anti-

discrimination laws.

          15.      Likewise, at all relevant times (after January 2018), Ms. Nickerson was an

employee eligible for leave under the FMLA.

          16.      At all relevant times, Ms. Nickerson was a qualified employee and performed her

work satisfactorily.

          17.      At all relevant times, Mr. Mahoney was Ms. Nickerson’s direct supervisor

at Par.
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 4 of 30




       18.     At all relevant times, Ellen Moran (“Ms. Moran”), the Office Manager, also

supervised Ms. Nickerson.

       19.     Upon information and belief, Mr. Mahoney and Ms. Moran were non-

disabled individuals.

       20.     Furthermore, Ms. Nickerson was trained by Ms. Moran on aspects of her

employment including, but not limited to, remote depositing of funds to financial accounts,

reporting related to financial accounts, and collections of funds.

       21.     At some point during Ms. Nickerson’s employment, another employee was

hired by the name of Idel Riggio (“Ms. Riggio”). Ms. Riggio ultimately worked alongside

Ms. Nickerson.

       22.     During Ms. Nickerson’s employment, supervisors and employees, including

Ms. Moran, on several occasions congratulated her on her strong performance, including the

volume of cash flow that she secured and the excellent work that she produced for Par.

       23.     Mr. Mahoney, on another occasion, gave Ms. Nickerson a gift card as a

recognition for Ms. Nickerson’s hard work and strong performance.

       24.     Furthermore, in or around February 2018, Ms. Nickerson received a positive

annual review for her strong performance.

       25.     Additionally, Ms. Nickerson was told that her hard work and the fact that she

took on the extra task of billing, which she was not originally hired to do, was greatly

appreciated.

       26.     In or around February 2018, Ms. Nickerson experienced some issues in her

personal relationship that prompted her to experience anxiety and other various symptoms.

       27.     In or around July 2018, Ms. Nickerson was diagnosed with achalasia. Ms.
          Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 5 of 30




Nickerson’s achalasia condition is a rare physical impairment which makes it difficult for food

and/or liquid to pass into her stomach. This arises and/or occurs as a result of certain nerves in

her esophagus being damaged, thus hindering her intake of food and/or liquid as mentioned

above.

         28.    There is no cure for achalasia. But symptoms can usually be managed with

therapy (i.e., therapeutic endoscopic treatment) or surgery.

         29.    Ms. Nickerson’s achalasia is a physical impairment that substantially limits

one or more of her major life activities, including, but not limited to, her ability to eat, digest

food, and drink. Ms. Nickerson’s achalasia is a physical impairment that also substantially

impairs one or more of her major bodily functions, including, but not limited to, her

gastrointestinal function. As such, Ms. Nickerson is disabled under the ADA and the New

York Human Rights Law, Executive Law Article 15, Section 296 (“NYSHRL”) based on this

condition.

         30.    Ms. Nickerson disclosed her disability to the Company, including, but not

limited to, Mr. Mahoney and Ms. Moran.

         31.    In or around August 2018, Ms. Nickerson began experiencing

symptoms of, and was officially diagnosed with, fibromyalgia, chronic pain syndrome,

and migraine with aura. Ms. Nickerson’s fibromyalgia, chronic pain syndrome, and

migraine with aura (collectively and each separately) are physical impairments that

substantially limit one or more of her major life activities, including, but not limited to,

sleeping, walking, concentration, emotional regulation (including causing symptoms of

anxiety and depression), and engaging in physical activity without persistent/severe

pain. Ms. Nickerson’s fibromyalgia, chronic pain syndrome, and migraine with aura
          Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 6 of 30




(both collectively and each separately) are also physical impairments that substantially

impair one or more of her major bodily functions, including, but not limited to, her

neurological, nerve, skeletal, muscular, and menstrual functions. As such, Ms.

Nickerson is further disabled under the ADA and NYSHRL based on these conditions.

         32.   Ms. Nickerson was also diagnosed with intervertebral displacement of

the lumbar region of her back. Ms. Nickerson’s intervertebral displacement is a

physical impairment that substantially limits one or more of her major life activities,

including, but not limited to, walking, sitting for long periods of time, and engaging in

physical activity without persistent/severe pain. Ms. Nickerson’s intervertebral

displacement is also a physical impairment that substantially impairs one or more of

her major bodily functions, including, but not limited to, her skeletal and muscular

functions. As such, Ms. Nickerson is further disabled under the ADA and NYSHRL

based on this condition.

         33.   Ms. Nickerson again disclosed her fibromyalgia, chronic pain syndrome,

migraine with aura, and intervertebral displacement disabilities to both Mr. Mahoney and Ms.

Moran.

         34.   In disclosing her disabilities to Mr. Mahoney and Ms. Moran, Ms. Nickerson

also made reasonable accommodation requests and advised them that she needed occasional

time off from work to attend various disability-related medical appointments, as well as time

off from work to recover from flare ups of her disability symptoms.

         35.   The Company seemingly granted these reasonable accommodations.

Importantly, these reasonable accommodation requests were not an undue burden on the

Company.
          Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 7 of 30




        36.     Indeed, at all relevant times, Ms. Nickerson was still working as much as or

more than her non-disabled colleagues.

        37.     Furthermore, in late 2018, Ms. Nickerson began to experience peripheral

neuropathy as a result of a herniated and/or bulging disk in the L5 region of her spine, as

well as due to her severe fibromyalgia.

        38.     This was a result of several symptoms associated with her fibromyalgia

disability, such as muscle spasms, cramping, numbness in her legs, and even potentially

paralysis.

        39.     Ms. Nickerson’s peripheral neuropathy is a physical impairment that

substantially limits one or more of her major life activities including, but not limited to,

walking, driving, standing, and concentrating. Ms. Nickerson’s peripheral neuropathy is also

a physical impairment that substantially impairs one or more of her major bodily functions,

including, but not limited to, her nervous system. As such, Ms. Nickerson is further disabled

under the ADA and NYSHRL based on this condition.

        40.     Ms. Nickerson disclosed her peripheral neuropathy-related disability to the

Company, including to Mr. Mahoney and Ms. Moran.

        41.     A symptom associated with Ms. Nickerson’s peripheral neuropathy disability

involved her frequently losing sensation in her legs, which in turn prevented her from being

able to drive during flare ups of her disabilities.

        42.     In or around this time, Ms. Nickerson began to experience outward

manifestations of her disabilities at work and these physical manifestations were noticeable to

other employees, including Mr. Mahoney and Ms. Moran. It was clear that other employees,

including Mr. Mahoney and Ms. Moran, regarded Ms. Nickerson as being disabled.
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 8 of 30




        43.    Ms. Nickerson requested a reasonable accommodation from Ms. Moran and the

Company of being allowed to use a higher desk and chair, which would assist her in

performing her essential job functions as it would permit better circulation and limit the pain,

numbness, and lack of muscle control associated with her disabilities.

        44.    This reasonable accommodation request was not an undue burden on the

Company.

        45.    Nonetheless, Ms. Moran denied Ms. Nickerson’s reasonable accommodation

request and told Ms. Nickerson to not make the request to Mr. Mahoney either.

        46.    Furthermore, as a result of the same above-mentioned disabilities, Ms.

Nickerson also requested an additional reasonable accommodation of being able to work from

home on days where she experienced a disability-related symptom flare-up and accordingly

was not well enough to travel into work.

        47.    Ms. Nickerson’s initial request was to modify her work schedule and work from

home for approximately two days a week in order to address her disabilities and attend various

doctors’ appointments, although she was at all times willing to discuss modifying the request if

the Company believed that was an undue burden.

        48.    Notably, Ms. Nickerson’s job responsibilities could be completed from home.

        49.    Indeed, other non-disabled employees were sometimes allowed to work from

home.

        50.    The Company begrudgingly granted Ms. Nickerson’s reasonable

accommodation request of being permitted to work from home when needed. Notably, this

reasonable accommodation request was not an undue burden on the Company.

        51.    Beyond that, the Company did not enter into any meaningful interactive
            Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 9 of 30




dialogue with Ms. Nickerson regarding her above-mentioned disabilities or accommodation

requests.

        52.     Indeed, the Company and Mr. Mahoney seemed to take issue with Ms.

Nickerson’s request for, and utilization of, reasonable disability-related accommodations.

        53.     For example, Mr. Mahoney and Ms. Moran appeared annoyed when Ms.

Nickerson utilized the reasonable accommodations that were previously granted to her.

        54.     In or around this time, Karen Csanadi (“Ms. Csanadi”), a billing employee,

would mock Ms. Nickerson’s use of handicap parking at work, and would snidely tell Ms.

Nickerson that she should not bother to park in a handicap parking spot because it was just as

far from the door as non-handicapped parking spots.

        55.     Ms. Moran would laugh at Ms. Csanadi’s comments.

        56.     Ms. Nickerson conveyed protected concerns to Ms. Moran that she wanted the

harassing comments to stop, but Ms. Csanadi continued to make remarks about Ms.

Nickerson’s disabilities.

        57.     In or around 2019, Ms. Nickerson requested to Ms. Moran the reasonable

accommodation of taking brief breaks as needed at work to manage her disability-related

pain.

        58.     Notably, Ms. Nickerson was criticized by Ms. Moran for the length of time of

her breaks, which were in fact brief. Ms. Moran thus put pressure on Ms. Nickerson to not

utilize her requested accommodations, and made it clear to her that she (Ms. Nickerson)

would face retaliatory animus if she did utilize disability-related accommodations.

        59.     Ms. Moran would not likewise criticize non-disabled employees for the length

or number of their breaks, which were often the same or greater amounts of time than what
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 10 of 30




Ms. Nickerson took.

       60.     In or around early July 2019, Ms. Nickerson disclosed to the Company

including, but not limited to, Mr. Mahoney, her need for surgery to address her disabilities, as

well as her need to attend doctor’s appointments.

       61.     Ms. Nickerson disclosed that she required a laparoscopic surgery on her

esophagus to help manage her disability symptoms and the effects of her disability on her

gastrointestinal function. That surgery was scheduled for November 6, 2019.

       62.     As a result, Ms. Nickerson made a reasonable accommodation request to be

allowed a limited leave of absence to attend and recover from disability-related surgery

scheduled for November 6, 2019.

       63.     Ms. Nickerson also requested that she be allowed disability-related time off

from work to recover after her November 2019 surgery and to work from home for an

approximately 2-week recovery period while her recovery continued after the surgery.

       64.     These reasonable accommodations were not an undue burden on the Company,

including because Ms. Nickerson’s job was almost entirely computer based and completely

capable of being performed from home.

       65.     Additionally, by this time (July 2019), Ms. Nickerson had been an employee at

the Company for at least 12 months and had worked in excess of 1,250 hours during the

preceding 12-month period. As such, Ms. Nickerson was eligible for FMLA leave.

       66.     Accordingly, Ms. Nickerson requested leaves of absence related to the disability-

related surgery and recovery, which constituted requests for both FMLA-covered leave and

disability-related accommodations.

       67.     As such, the leaves that Ms. Nickerson requested were protected under the FMLA,
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 11 of 30




and also constituted reasonable accommodation for her disabilities.

       68.     Importantly, at all relevant times, Ms. Nickerson was able to perform all of

her essential job functions either with or without reasonable accommodations.

       69.     After disclosing the need for accommodations for her disabilities, Ms.

Nickerson began to experience an increasingly hostile work environment.

       70.     For example, Ms. Nickerson noticed that non-disabled employees, like Ms.

Riggio, were treated more favorable than she herself (Ms. Nickerson), the disabled

employee.

       71.     Throughout the rest of the summer of 2019 and into the fall of 2019,

Ms. Nickerson continued to periodically remind the Company of her need for

disability-related leave.

       72.     In or around September 2019, Ms. Nickerson requested the

reasonable accommodation of taking time off from work to attend various doctor’s

appointments and/or to recover from flareups of her disabilities.

       73.     On or around September 17, 2019, Ms. Nickerson experienced a flare

up of her disabilities, and required medical treatment at the hospital.

       74.     Ms. Nickerson requested the reasonable accommodation from Mr.

Mahoney and Ms. Moran of being allowed to take disability-related time off from

work for hospitalization and treatment of her disabilities.

       75.     This request for reasonable accommodation also constituted a request

for FMLA leave.

       76.     Notably, at this time, Ms. Nickerson had not exhausted her FMLA

leave and had sufficient FMLA time available to cover the full period of her
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 12 of 30




requested leave.

        77.     Mr. Mahoney became critical of Ms. Nickerson and her requests for FMLA

leave and/or other disability-related accommodations.

        78.     This criticism of Ms. Nickerson for utilizing reasonable accommodations for

her disabilities constituted a constructive denial of her requests for reasonable

accommodations, as well as interference with Ms. Nickerson’s ability to utilize FMLA leave

free from retaliation and interference by her employer. Indeed, Ms. Nickerson felt pressured

to cancel, reduce, or otherwise limit her use of FMLA leave and/or reasonable

accommodations.

        79.     In or around this time, Ms. Moran and Ms. Csanadi would make disparaging

comments about Ms. Nickerson’s physical appearance, such as by saying that Ms. Moran and

Ms. Csanadi believed Ms. Nickerson looked terrible, seemingly because of Ms. Nickerson’s

disabilities.

        80.     Ms. Nickerson conveyed protected concerns that the comments were

unwelcomed, but Ms. Moran ignored Ms. Nickerson’s concerns.

        81.     In or around October 2019, Ms. Csanadi snidely remarked in an annoyed tone

that Ms. Nickerson was (allegedly) never in the office (which was not true), clearly referring

to Ms. Nickerson’s use of reasonable disability-related accommodations either through short

leaves or working from home.

        82.     Upon information and belief, Ms. Csanadi knew that Ms. Nickerson was

disabled and had to take time off and/or work from home because of her disabilities.

Accordingly, Ms. Csanadi’s comments constituted knowing harassment of Ms. Nickerson

based on her disabilities.
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 13 of 30




       83.     Ms. Nickerson conveyed protected concerns to Ms. Moran regarding Ms.

Csanadi’s harassing comment, which criticized Ms. Nickerson’s use of her disability-related

reasonable accommodations.

       84.     Seemingly in retaliation for voicing requests for reasonable accommodations

and/or disability-related protected concerns, the Company began to shift several of Ms.

Nickerson’s responsibilities to other non-disabled workers.

       85.     Notably, non-disabled employees were not treated as critically, nor was their

work being taken away from them.

       86.     During the autumn of 2019, Ms. Nickerson periodically reminded the

Company on a few occasions of her need to take disability-related leave (which was also

leave protected under the FMLA) related to her November 2019 surgery.

       87.     On or around November 1, 2019, Mr. Mahoney called Ms. Nickerson to his

office for a meeting with himself (Mr. Mahoney) and Ben Sanchez (“Mr. Sanchez”), the

Director of Operations.

       88.     Notably, this November 1, 2019 meeting took place only a few days before

Ms. Nickerson was scheduled to commence her FMLA leave for her disability-related

surgery, which Ms. Nickerson had previously requested disability-related time off for, and

which the Company had seemingly approved in or around July 2019.

       89.     Indeed, at the time of the November 1, 2019 meeting, Mr. Mahoney and the

Company knew that Ms. Nickerson was scheduled to commence an FMLA leave (which also

constituted a disability-related accommodation) in the near future to undergo and recover

from a disability-related surgery.

       90.     In the November 1, 2019 meeting, Mr. Mahoney informed Ms. Nickerson that
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 14 of 30




she was terminated.

       91.     Mr. Mahoney asserted that the Company was eliminating Ms. Nickerson’s

position and was distributing her tasks amongst other employees.

       92.     Ms. Nickerson raised protected concerns as to why her position, that of a

disabled employee, was suddenly being eliminated just before she was scheduled to take a

leave for surgery, especially when she (Ms. Nickerson) was still managing approximately the

same amount of work that she had managed in the past several months. Mr. Mahoney and

Mr. Sanchez did not provide a response.

       93.     As such, Ms. Nickerson was terminated on November 1, 2019, less than a

week before her scheduled disability-related laparoscopic surgery, which she had disclosed

to the Company many times as part of her repeated requests for accommodations (including

requests for leave protected under the FMLA).

       94.     Ms. Nickerson’s termination shortly before her scheduled surgery, which the

Company was aware of, functioned as a denial of her request for reasonable

accommodations for disability-related leave and recovery time for the November 2019

surgery (as well as a denial and/or interference of her request for FMLA leave).

       95.     As scheduled, Ms. Nickerson underwent her medically necessary disability-

related surgery on November 6, 2019 and ultimately recovered.

       96.     Notably, if the Company had deemed it to be an undue burden for Ms. Nickerson

to work from home for two weeks following her surgery (it was not), the Company should have

engaged in an interactive dialogue with Ms. Nickerson regarding alternative accommodations

(such as taking a longer leave of absence, which would be protected leave under the FMLA) or

other accommodations to make it more efficient or effective for Ms. Nickerson to work from
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 15 of 30




home (such as a modified work schedule).

       97.     Notably, the Defendants failed to engage in an interactive dialogue with Ms.

Nickerson regarding her accommodation requests and/or reasonable alternative accommodations.

       98.     Upon information and belief, Ms. Nickerson’s position was not truly eliminated.

Indeed, she was replaced by the non-disabled Ms. Riggio.

       99.     In a Position Statement submitted to the New York State Division of Human

Rights by Defendant Par during the administrative proceedings in this case, Par admits that Ms.

Riggio took over Ms. Nickerson’s job duties, thus confirming that Ms. Nickerson’s position was

not truly eliminated (and that the Company’s claim to have eliminated the position constituted a

pretextual excuse for the improper termination of Ms. Nickerson).

       100.    Furthermore, even if the Company needed to eliminate a position (which it did

not), there were other less qualified and less senior non-disabled individuals whose positions

should have been eliminated instead of Ms. Nickerson’s position.

       101.    For example, if the Company needed to make cuts to save on costs, it could

have instead terminated Ms. Riggio, a non-disabled individual with less seniority and

experience than Ms. Nickerson.

       102.    In July 2020, Ms. Nickerson timely filed a Charge of Discrimination with the

New York State Division of Human Rights (“NYSDHR”) and cross filed this charge with the

United States Equal Employment Opportunity Commission (“EEOC”).

       103.    On October 7, 2020, Ms. Nickerson requested an administrative convenience

dismissal from the NYSDHR.

       104.    On October 7, 2020, Ms. Nickerson notified the EEOC of her intent to file a

complaint in court and accordingly, requested that the EEOC provide a right to sue letter and
            Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 16 of 30




 permit Ms. Nickerson to file in court.

           105.   On December 31, 2020, Ms. Nickerson received a notice of administrative

 convenience dismissal from the NYSDHR.

           106.   On January 4, 2020, Ms. Nickerson received a right to sue letter from the EEOC.

           107.   This Complaint is timely filed in compliance with the timeframe of relevant

 laws and requirements.


                                             COUNT I

(Disability Discrimination and Failure to Accommodate in Violation of the New York State
                    Human Rights Law, Executive Article 15, Section 296)

                                 Ms. Nickerson v. All Defendants

           108.   Ms. Nickerson incorporates all paragraphs above and below as if set forth fully

 herein.

           109.   The Company is an employer under the definition of the New York State Human

 Rights Law because, at all relevant times, it employed four or more persons.

           110.   Ms. Nickerson suffers (and at all relevant times suffered) from disabilities,

 including, achalasia, fibromyalgia, chronic pain syndrome, migraine with aura, intervertebral

 displacement of the lumbar region of her back, and peripheral neuropathy. Each of these

 disabilities, both individually and collectively, are impairments that substantially limit one or

 more of her major life activities, including, but not limited to, eating, drinking, digesting food,

 sleeping, walking, concentration, emotional regulation (including causing symptoms of anxiety

 and depression), driving, and engaging in physical activity without persistent/severe pain.

           111.   Ms. Nickerson’s achalasia, fibromyalgia, chronic pain syndrome, migraine with

 aura, intervertebral displacement of the lumbar region of her back, and peripheral neuropathy
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 17 of 30




(both individually and collectively) are also physical impairments that substantially impair one or

more of her major bodily functions, including, but not limited to, her gastrointestinal,

neurological, nervous system, menstrual, skeletal, and muscular functions. Accordingly, Ms.

Nickerson is (and at all relevant times was) disabled under the New York State Human Rights

Law based on these conditions.

       112.    At all relevant times, Ms. Nickerson was a qualified employee and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

       113.    Ms. Nickerson disclosed her disabilities to the Defendants, and/or the Defendants

were aware of Ms. Nickerson’s disabilities, and/or the Defendants regarded Ms. Nickerson as

disabled.

       114.    Ms. Nickerson requested and/or utilized disability-related reasonable

accommodations that would have assisted her in performing the essential functions of her job.

These requested reasonable accommodations included, but were not limited to, being allowed

to use a higher desk and chair, periodically working from home, limited leaves of absence to

attend and recover from surgery, being allowed to work from home for an approximately 2-

week recovery period after her November 2019 surgery, and taking disability-related leave for

recovery from flare-ups of her disabilities’ symptoms.

       115.    The disability-related accommodations requested by Ms. Nickerson did not pose

an undue burden on the Defendants.

       116.    The Defendants failed to engage in an interactive dialogue and unlawfully denied

one or more of Ms. Nickerson’s accommodation requests, including, but not limited to, being

allowed to use a higher desk and chair, and by criticizing Ms. Nickerson for utilizing reasonable
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 18 of 30




accommodations for her disabilities in a manner that constituted a constructive denial, and

terminating her with the seeming purpose of preventing her from utilizing the reasonable

accommodation of a disability-related temporary leave of absence and to work from home

following her November 6, 2019 surgery.

       117.    The Defendants discriminated against Ms. Nickerson due to her disabilities by

subjecting Ms. Nickerson to adverse actions, including, but not limited to, subjecting Ms.

Nickerson to a harassing and otherwise hostile work environment, holding her to a higher

standard than non-disabled employees, taking away her job duties, and/or terminating Ms.

Nickerson’s employment.

       118.    Non-disabled employees of the Company were treated more favorably than Ms.

Nickerson, including through not being improperly harassed, not being subjected to a hostile

work environment, not having their job duties taken away, and/or not being terminated.

       119.    Upon information and belief, Mr. Mahoney made, or was involved in making, the

decision to terminate Ms. Nickerson, and was the individual who did in fact terminate Ms.

Nickerson.

       120.    Upon information and belief, the Company replaced Ms. Nickerson with a lesser

or similarly qualified, non-disabled employee.

       121.    Mr. Mahoney discharged, expelled, barred, and/or discriminated against Ms.

Nickerson in her compensation, conditions, and/or privileges of employment based on rights

afforded to Ms. Nickerson under the New York State Human Rights Law.

       122.    Mr. Mahoney aided, abetted, incited, coerced, and/or compelled the Company’s

discriminatory conduct, including, but not limited to, by providing or attempting to provide
           Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 19 of 30




assistance to individuals participating in conduct forbidden under the New York State Human

Rights Law.

          123.   Defendants’ actions were willful, wanton, reckless, and/or involved a conscious

disregard of the rights of Ms. Nickerson and/or conduct so reckless to amount to such disregard.

          124.   As a direct and proximate result of the Defendants’ violations of the New York

State Human Rights Law, the Plaintiff has suffered and continues to suffer damages, including,

but not limited to, lost compensation and benefits, other monetary harms, reduced earning

capacity, pain and suffering, loss of enjoyment of life, and emotional damages.

          125.   Ms. Nickerson seeks all damages to which she is entitled, including, but not

limited to, lost compensation and benefits (including back pay and front pay), lost benefits,

reduced earning capacity, other financial damages, emotional distress damages, uncapped

compensatory damages (including, but not limited to, future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

losses), injury to reputation, punitive damages, interest, attorney’s fees, and costs.

                                           COUNT II

   (Disability Discrimination and Failure to Accommodate in Violation of the Americans
                        with Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                  Ms. Nickerson v. The Company

          126.   Ms. Nickerson incorporates all paragraphs above and below as if set forth fully

herein.

          127.   During all relevant times the Company was an employer under the Americans

with Disabilities Act, 42 U.S.C. §§12101, et. seq. (hereinafter the “ADA”), because it employed

more than 15 persons for 20 or more calendar weeks within the previous 12-month period.
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 20 of 30




       128.    At all relevant times, Ms. Nickerson was a qualified employee and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

       129.    Ms. Nickerson suffers (and at all relevant times suffered) from disabilities,

including, achalasia, fibromyalgia, chronic pain syndrome, migraine with aura, intervertebral

displacement of the lumbar region of her back, and peripheral neuropathy. Each of these

disabilities, both individually and collectively, are impairments that substantially limit one or

more of her major life activities, including, but not limited to, eating, drinking, digesting food,

sleeping, walking, concentration, emotional regulation (including causing symptoms of anxiety

and depression), driving, and engaging in physical activity without persistent/severe pain.

       130.    Ms. Nickerson’s achalasia, fibromyalgia, chronic pain syndrome, migraine with

aura, intervertebral displacement of the lumbar region of her back, and peripheral neuropathy

(both individually and collectively) are also physical impairments that substantially impair one or

more of her major bodily functions, including, but not limited to, her gastrointestinal,

neurological, nervous system, menstrual, skeletal, and muscular functions. Accordingly, Ms.

Nickerson is (and at all relevant times was) disabled under the ADA based on these conditions.

       131.    Ms. Nickerson disclosed her disabilities to the Defendants, and/or the Defendants

were aware of Ms. Nickerson’s disabilities, and/or the Defendants regarded Ms. Nickerson as

disabled.

       132.    Ms. Nickerson requested and/or utilized disability-related reasonable

accommodations that would have assisted her in performing the essential functions of her job.

These requested reasonable accommodations included, but were not limited to, being allowed to

use a higher desk and chair, periodically working from home, limited leaves of absence to attend
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 21 of 30




and recover from surgery, being allowed to work from home for an approximately 2-week

recovery period after her November 2019 surgery, and taking disability-related leave for

recovery from flare-ups of her disabilities’ symptoms.

       133.    The disability-related accommodations requested by Ms. Nickerson did not pose

an undue burden on the Defendants.

       134.    The Company failed to engage in an interactive dialogue and unlawfully denied

one or more of Ms. Nickerson’s accommodation requests, including, but not limited to, being

allowed to use a higher desk and chair, and by criticizing Ms. Nickerson for utilizing reasonable

accommodations for her disabilities in a manner that constituted a constructive denial, and

terminating her before she could utilize the reasonable accommodation of a disability-related

temporary leave of absence and to work from home following her November 6, 2019 surgery.

       135.    The Company discriminated against Ms. Nickerson due to her disabilities by

subjecting Ms. Nickerson to adverse actions, including, but not limited to, subjecting Ms.

Nickerson to a harassing and otherwise hostile work environment, holding her to a higher

standard than non-disabled employees, taking away her job duties, and/or terminating Ms.

Nickerson’s employment.

       136.    Non-disabled employees of the Company were treated more favorably than Ms.

Nickerson, including through not being improperly harassed, not subjected to a hostile work

environment, not having their job duties taken away, and/or not terminated.

       137.    Upon information and belief, the Company replaced Ms. Nickerson with a lesser

or similarly qualified, non-disabled employee.

       138.    The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Nickerson.
             Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 22 of 30




            139.   As a direct and proximate result of the Company’s violation of the ADA, Ms.

  Nickerson has suffered and continues to suffer damages, including, but not limited to, lost

  compensation and benefits, other monetary harms, loss of earning capacity, pain and suffering,

  loss of enjoyment of life, and emotional damages.

            140.   Ms. Nickerson seeks all damages to which she is entitled, including, but not

  limited to lost compensation and benefits (including, but not limited to, back pay and front pay),

  other monetary damages, compensatory damages (including, but not limited to, future pecuniary

  losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

  other nonpecuniary losses), injury to reputation, diminished earning capacity, punitive damages,

  interest, attorney’s fees, and costs.

                                               COUNT III

(Interference and Retaliation for Exercising Rights under the Family Medical Leave Act – 29
                                          U.S.C. §2615)

                                 Ms. Nickerson v. All Defendants

            141.   Ms. Nickerson incorporates all paragraphs above and below as if set forth fully

  herein.

            142.   During all relevant times, the Company was engaged in an industry affecting

  commerce and employed 50 or more employees for 20 or more calendar work weeks in each

  current and/or preceding calendar year.

            143.   As such, at all relevant times, the Company was an employer under the FMLA.

            144.   At all relevant times, the Company collectively employed 50 or more employees

  within 75 miles of Ms. Nickerson’s worksite.

            145.   At all relevant times, Ms. Nickerson had worked for the Company for 12 or more

  months and had worked in excess of 1,250 hours within the past 12-month period.
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 23 of 30




       146.     As such, Ms. Nickerson was an eligible employee under the FMLA.

       147.     Ms. Nickerson suffered from one or more serious health conditions for which she

received continuing medical care, including, but not limited to, her achalasia, fibromyalgia,

chronic pain syndrome, migraine with aura, intervertebral displacement of the lumbar region of

her back, and peripheral neuropathy.

       148.     Ms. Nickerson was both eligible for and entitled to FMLA leave.

       149.     Ms. Nickerson sought to exercise her rights under the FMLA, including by

requesting one or more protected leaves under the FMLA; and/or requesting information

regarding her eligibility and/or entitlement to a protected leave under the FMLA; and/or

informing her employer of the likelihood that she would be requesting a protected leave under

the FMLA in the future; and/or utilizing FMLA leave.

       150.     Ms. Nickerson timely notified the Defendants that she would need FMLA leave.

       151.     The Defendants interfered with, restrained, and/or denied the exercise of, or the

attempted exercise of, Ms. Nickerson’s rights under the FMLA, more specifically, by criticizing

Ms. Nickerson for utilizing FMLA leave for which she was qualified and eligible for in a manner

that constituted a constructive denial and terminating her with the seeming purpose of preventing

her from utilizing the FMLA leave for her November 6, 2019 surgery and recovery period after

that surgery.

       152.     The Defendants, including by and through their agents, retaliated and/or

discriminated against Ms. Nickerson for requesting and/or utilizing FMLA leave by subjecting

Ms. Nickerson to adverse actions, including, but not limited to, subjecting Ms. Nickerson to a

harassing and otherwise hostile work environment, holding her to a higher standard than non-
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 24 of 30




disabled employees, taking away her job duties, and/or terminating Ms. Nickerson’s

employment.

       153.    Mr. Mahoney was an employer under the FMLA because he had the power to hire

and/or fire Ms. Nickerson, supervised and controlled Ms. Nickerson’s conditions of employment

including her work schedule, played a role in determining Ms. Nickerson’s rate and method of

payment, and/or played a role in maintaining Ms. Nickerson’s employment records.

       154.    Mr. Mahoney, in his capacity as an employer, retaliated against Ms. Nickerson for

engaging in activities protected under the FMLA.

       155.    The Defendants’ actions were willful and undertaken in bad faith.

       156.    As a direct and proximate result of the Defendants’ violation of the FMLA, Ms.

Nickerson has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, loss of earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

       157.    Ms. Nickerson seeks all damages to which she is entitled, including, but not

limited to lost compensation and benefits (including, but not limited to, back pay and front pay),

other monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorney’s fees, and costs.
           Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 25 of 30




                                          COUNT IV

(Retaliation in Violation of the New York State Human Rights Law, Executive Article 15,
                                        Section 296)

                               Ms. Nickerson v. All Defendants

          158.   Ms. Nickerson incorporates all paragraphs above and below as if set forth fully

herein.

          159.   Ms. Nickerson engaged in protected activity under the New York State Human

Rights Law, including, but not limited to, (i) opposing, voicing protected concerns, and/or

engaging in other protected activity related to the harassing and discriminatory actions taken by

the Company (and Company employees) due to Ms. Nickerson’s disabilities; (ii) requesting

and/or utilizing reasonable accommodations for disabilities which were intended to allow Ms.

Nickerson to perform the essential functions of her job; and/or (iii) opposing, voicing protected

concerns, and/or engaging in other protected activity related to the failure of the Company to

provide disability-related reasonable accommodations and/or the failure of the Company to

engage in an interactive dialogue related to Ms. Nickerson’s disabilities and requested

accommodations (i.e., denying Ms. Nickerson the use of a higher desk and chair, and by

criticizing Ms. Nickerson for requesting and/or utilizing reasonable accommodations for her

disabilities in a manner that constituted a constructive denial and terminating her before she

could utilize the reasonable accommodation of a disability-related temporary leave of absence

and to work from home following her November 6, 2019 surgery).

          160.   The disability-related accommodation requests which the Defendants retaliated

against Ms. Nickerson for requesting included, but were not limited to, being allowed to use a

higher desk and chair, periodically working from home, limited leaves of absence to attend and

recover from surgery, being allowed to work from home for an approximately 2-week recovery
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 26 of 30




period after her November 2019 surgery, and taking disability-related leave for recovery from

flare-ups of her disabilities’ symptoms.

       161.    The Defendants unlawfully coerced, intimidated, threatened, and/or interfered

with Ms. Nickerson’s exercising of or enjoyment of rights granted by the New York State

Human Rights Law.

       162.    More specifically, the Defendants subjected Ms. Nickerson to adverse actions,

including, but not limited to, subjecting Ms. Nickerson to a harassing and otherwise hostile work

environment, holding her to a higher standard than non-disabled employees, taking away her job

duties, and/or terminating Ms. Nickerson’s employment.

       163.    Upon information and belief, Mr. Mahoney was involved in the decision to

terminate Ms. Nickerson.

       164.    Mr. Mahoney discharged, expelled, barred, and/or discriminated against Ms.

Nickerson in her compensation, conditions, and/or privileges of employment based on rights

afforded to Ms. Nickerson under the New York State Human Rights Law.

       165.    Mr. Mahoney aided, abetted, incited, coerced, and/or compelled the Company’s

discriminatory conduct, including, but not limited to, by providing or attempting to provide

assistance to individuals participating in conduct forbidden under the New York State Human

Rights Law.

       166.    The Defendants’ actions were willful, wanton, reckless, and/or involved a

conscious disregard of the rights of Ms. Nickerson and/or conduct so reckless to amount to such

disregard.

       167.    As a direct and proximate result of the Defendants’ violation of the New York

State Human Rights Law, Ms. Nickerson has suffered and continues to suffer damages,
            Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 27 of 30




 including, but not limited to, lost compensation and benefits, other monetary harms, loss of

 earning capacity, pain and suffering, loss of enjoyment of life, and emotional damages.

           168.   Ms. Nickerson seeks all damages to which she is entitled, including, but not

 limited to, lost compensation and benefits (including back pay and front pay), lost benefits,

 reduced earning capacity, other financial damages, emotional distress damages, uncapped

 compensatory damages (including, but not limited to, future pecuniary losses, emotional pain,

 suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

 losses), injury to reputation, punitive damages, interest, attorney’s fees, and costs.

                                              COUNT V

(Retaliation in Violation of the Americans with Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                 Ms. Nickerson v. The Company

           169.   Ms. Nickerson incorporates all paragraphs above and below as if set forth fully

 herein.

           170.   Ms. Nickerson engaged in protected activity under the ADA, including, but not

 limited to: (i) opposing, voicing protected concerns, and/or engaging in other protected activity

 related to the harassing and discriminatory actions taken by the Company due to Ms. Nickerson’s

 disabilities; (ii) requesting reasonable accommodations for disabilities which were intended to

 allow Ms. Nickerson to perform the essential functions of her job; and/or (iii) opposing, voicing

 protected concerns, and/or engaging in other protected activity related to the failure of the

 Company to provide disability-related reasonable accommodations and/or the failure of the

 Company to engage in an interactive dialogue related to Ms. Nickerson’s disabilities and

 requested accommodations (i.e., by criticizing Ms. Nickerson for utilizing reasonable

 accommodations for her disabilities in a manner that constituted a constructive denial and
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 28 of 30




terminating her before she could utilize the reasonable accommodation of a disability-related

temporary leave of absence and to work from home following her November 6, 2019 surgery).

       171.    The disability-related accommodation requests which the Company retaliated

against Ms. Nickerson for requesting included, but were not limited to, being allowed to use a

higher desk and chair, periodically working from home, limited leaves of absence to attend and

recover from surgery, being allowed to work from home for an approximately 2-week recovery

period after her November 2019 surgery, and taking disability-related leave for recovery from

flare-ups of her disabilities’ symptoms.

       172.    The Company unlawfully coerced, intimidated, threatened, and/or interfered with

Ms. Nickerson’s exercising of, or enjoyment of, one or more rights granted by the ADA.

       173.    More specifically, the Company subjected Ms. Nickerson to adverse actions,

including, but not limited to, subjecting Ms. Nickerson to a harassing and otherwise hostile work

environment, holding her to a higher standard than non-disabled employees, taking away her job

duties, and/or terminating Ms. Nickerson’s employment.

       174.    The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Nickerson.

       175.    As a direct and proximate result of the Company’s violation of the ADA, Ms.

Nickerson has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, pain and suffering, loss of enjoyment of life,

and emotional damages.

       176.    Ms. Nickerson seeks all damages to which she is entitled, including, but not

limited to, lost compensation and benefits (including, but not limited to, back pay and front pay),

other monetary damages, compensatory damages (including, but not limited to, future pecuniary
         Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 29 of 30




losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), injury to reputation, diminished earning capacity, punitive damages,

interest, attorney’s fees, and costs.

            WHEREFORE, the plaintiff, Kathy Nickerson, respectfully requests that this

            honorable court:

            A. Schedule this matter for trial by jury, and;

            B. Find the Defendants liable on all counts;

            C. Award the Plaintiff damages related to lost compensation and benefits, including,

                but not limited to, back pay and front pay;

            D. Award the Plaintiff other monetary damages;

            E. Award the Plaintiff damages for emotional distress;

            F. Award the Plaintiff compensatory damages, including, but not limited to, for

                future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish

                and, loss of enjoyment of life;

            G. Award the Plaintiff damages for harm to reputation and reduced earning capacity;

            H. Award the Plaintiff liquidated (i.e. double) damages;

            I. Award the Plaintiff punitive damages;

            J. Award the Plaintiff her reasonable attorney’s fees;

            K. Award the Plaintiff interest and costs;

            L. Award the Plaintiff all other damages to which she is entitled; and
        Case 7:21-cv-00312-PMH Document 1 Filed 01/13/21 Page 30 of 30




          M. Grant such further relief as is just and equitable.




                                                    Respectfully Submitted,

                                                    Kathy Nickerson

                                                    By her attorneys,

                                                    THE LAW OFFICES OF WYATT &
                                                    ASSOCIATES P.L.L.C


Date: January 13, 2021                       By:    /s/Rachael De Orio
                                                    Benjamin J. Wyatt, NY Bar # 5604590
                                                    BWyatt@Wyattlegalservices.com

                                                    Timothy J. Brock, NY Bar # 5614151
                                                    TBrock@Wyattlegalservices.com

                                                    Rachael E. De Orio, NY Bar #5824677
                                                    Rachael@Wyattlegalservices.com

                                                    The Law Offices of Wyatt & Associates,
                                                    P.L.L.C.
                                                    17 Elm Street, Suite C211
                                                    Keene, NH 03431
                                                    Telephone: (603) 357-1112
                                                    Facsimile: (603) 685-2868

                                                    New York Office:
                                                    418 Broadway, 2nd Floor
                                                    Albany, NY 12207
